PER CURIAM.
A certified copy of a notice of appeal from an order overruling a demurrer, admission of service, and stipulation that appellant in taking said appeal was acting solely ill her capacity as county treasurer, and therefore need give no undertaking, was filed in this court on April n, 1923. Notice to the clerk of this court that the record on appeal was settled April 17, 1923, was filed here April 21, 1923. The original notice of appeal and stipulation, -copies of which are mentioned above, were filed in this court on May 7, 1923. No briefs or other papers of any kind have been filed with this court. The appellant having failed to comply with rules 5, 6, 7, and 13 of this court within the time therein prescribed, or at all, the appeal is deemed abandoned, and the order of the lower court is affirmed.
Note. — Reported in 197 N. W. 785. See, Headnote, Appeal and Error, 3 C. J. Sec. 1607, 4 C. J. Sec. 2437.